Motion for permission to appeal to the Court of Appeals granted and the following question of law decisive of the correctness of this court’s determination is certified: “Was the Supreme Court required as a matter of law under the judicial policy of New York, in the light of federal practice and procedure, to grant a stay of the action pending in the Supreme Court?” The order shall contain the following further provision: “ The court further certifies that its denial of a stay was an exercise of discretion, but that the foregoing question is certified to determine whether the denial of a stay was an abuse of discretion as a matter of law.” The conditions in the order to show cause of January 6, 1960 staying the plaintiff are continued on the security now furnished until the hearing and determination by the Court of Appeals of a motion for a stay, if defendant is so advised; prorided such application is made at the first available motion date after the receipt by the parties of this decision; and otherwise such stay is vacated. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.